Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J.), rendered June 8, 2004. The judgment revoked defendant’s sentence of probation and imposed a sentence of incarceration.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence of probation imposed upon his conviction of sexual misconduct (Penal Law § 130.20) and sentencing him to a one-year determinate term of incarceration. The People met their burden of establishing by a preponderance of the evidence that defendant violated the terms and conditions of his probation. One of those conditions was that defendant participate in sex offender treatment. Defendant stipulated that he was deemed unsuitable for sex offender treatment because he denied that he had sex with the victim (see generally People v Pettway, 286 AD2d 865 [2001], lv denied 97 NY2d 686 [2001]). Contrary to the contention of defendant, an updated presentence report was not required inasmuch as there were no changes in his status since the sentence of probation was imposed (see People v Stevens, 309 AD2d 1192 [2003], lv denied 1 NY3d 541 [2003]). Finally, defendant received effective assistance of counsel (see generally People v Baldi, 54 NY2d 137, 147 [1981]), and the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.